DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive. The applicant has amended the claims to include several new limitations. The examiner has addressed the new limitations in the below detailed rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1, 2, 4, 5, 7,  9-11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,792,050 B2 Shinohara et al.
2:	As for Claim 1, Shinohara et al depicts in Figure 1 and teaches on Column 5, Lines 58-67, Column 13, Lines 64-67 and Column 14, Lines 32-46 A frame (1) for an image capture device (2), comprising: a frame body (1) configured to receive and secure the image capture device (20); a frame I/O interface (60) configured to mate with an imaging I/O interface (55) of the image capture device (2) when the image capture device (20) is secured within the frame body (1); a frame interface seal  (58) configured to 
3:	As for Claim 2, Shinohara et al depicts in Figure 58 wherein the frame accessory includes one or more of a frame microphone (218) or a frame battery (204).
4:	As for Claim 4, Shinohara et al depicts in Figure 58 wherein the frame accessory includes the frame battery (204), and wherein the frame battery (204) increases battery life for the image capture device (20) through power transfer using the mated frame I/O interface (60) and the imaging I/O interface (55) when the image capture device (2) is secured within the frame (1).
5:	As for Claim 5, Shinohara et al depicts in Figures 58 and 64-67 and teaches on Column 31, Lines 34-48 wherein one of the two or more additional frame I/O interfaces (212, 213 and 214) is configured to facilitate one or more of power and data communications (data is communicated over the USB, HDMI and AV interfaces) between the frame (1) and an imaging accessory (multiple devices connectable to 212, 213 and 214). 
6:	As for Claim 7, Shinohara et al depicts in Figures 58 and 64-67 and teaches on Column 31, Lines 34-48 wherein the imaging accessory includes one or more of a display (a display will be connected to the AVout) or a lighting accessory.
7:	As for Claim 9, Shinohara et al depicts in Figure 41 further comprising: frame button interfaces (5z and 5y) disposed on the frame body (1) that cover corresponding interfaces (11 depicted in Figure 
8:	As for Claim 10, Shinohara et al depicts in Figure 3 an opening (slot that received camera 2) in the frame body (1) configured to allow a mounting mechanism for the image capture device (2) to pass through the frame body (1).
9:	As for Claim 11, Shinohara et al depicts in Figure 1 and teaches on Column 5, Lines 58-67, Column 13, Lines 64-67 and Column 14, Lines 32-46 A frame (1) for an image capture device (2), comprising: a frame body (1) configured to receive and secure the image capture device (2); a frame communication interface (60), wherein the frame communication interface (60) is configured to slidably mate with an imaging communication interface (55) of the image capture device (2) when the image capture device (2) is secured within the frame body (1), and wherein when mated, the frame communication interface (60) and the imaging communication interface (55) facilitate one or more of power and data communications between the frame (1) and the image capture device (2); and two or more frame accessory communication interfaces (Column 31, Lines 34-48 and Figure 58 elements (212, 213 and 214)), wherein the frame accessory communication interfaces (212, 213 and 214) are configured to mate with corresponding imaging accessory communication interfaces associated with respective imaging accessories through the use of cables (Shinohara et al depicts in Figure 58 and teaches in Column 31, Lines 34-48 and HDMI, AV Out and USB interfaces. These interfaces connect to associated corresponding imaging accessory communication interfaces in the devices they are connected to), wherein when mated by the cables (HDMI cable, AVout cable or USB cable), the frame accessory communication interfaces (212, 213 and 214) and the respective imaging accessory communication interfaces (interfaces on devices connected to 212, 213 and 214) facilitate one or more 
10:	As for Claim 13, Shinohara et al depicts in Figure 58 a frame accessory (multiple devices including 204, 210, and 218) disposed in the frame body (1), wherein when mated, the frame communication interface (60) and the imaging communication interface (55) facilitate one or more of power and data communications between the frame accessory multiple devices including 204, 210, and 218) and the image capture device (1).
11:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 2.
12:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 4.
13:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14:	Claims 6, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,792,050 B2 Shinohara et al in view of Official Notice.

	Official notice is taken that it was well known in the art before the effective filing date of the claimed invention to include cold shoe mounts on camera systems in order to allow devices connected to HDMI, AVout or USB interfaces to be securely connected to the camera.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cold shoe connector on the frame (1) of Shinohara et al in order to enable devices securly connected.
16:	As for Claim 8, Shinohara et al teaches a camera frame (1) that allows a camera (2) to be attached. Shinohara et al teaches many attachments including an electronic viewfinder attached to shoe. However, Shinohara et al does not teach the display connected to the hot shoe is a display, and wherein when the display is coupled to the frame in a selfie-based orientation, the display is positioned to allow a user to preview footage of the user being captured by the image capture device.
Official notice is taken that it was well known in the art before the effective filing date of the claimed invention to have external rotatable displays connected to the hot shoe of a camera in order to allow the display to be rotated and viewed when a user is taking a selfie thereby allowing a user to preview footage of the user being captured by the image capture device and therefore, improving image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an external rotatable display connected to the hot shoe of a camera in order to allow the display to be rotated and viewed when a user is taking a selfie thereby allowing a user to preview footage of the user being captured by the image capture device and therefore, improving image quality.

18:	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,792,050 B2 Shinohara et al in view of US 2014/0353178 A1 Kim.
19:	As for Claim 12, Shinohara et al teaches the frame body (1) is configured to engage sides of a housing of the image capture device (2). However, Shinohara et al does no teach the frame encloses the camera (1) on four sides and does not teach wherein the frame body has an open position for slidably receiving and removing the image capture device, and wherein the frame body has a closed position for securing the four sides of the image capture device within the frame body.
Kim depicts in Figure 6 and teaches in Paragraph [0032] a frame for a camera that encloses the camera on four sides and has a locking door (30) that opens to receive the camera and locks closed to secure the camera. Kim teaches this locking door mechanism is advantageous because it better protects the camera from fall and provides waterproofing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera frame (1) of Shinohara et al to enclose the camera (2) on four sides and include the locking door (30) of Kim in order to better protect the camera from falls and to provide improved waterproofing.
Allowable Subject Matter
Claim 19 and 20 are allowed.
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach wherein the frame accessory includes a frame microphone configured to capture audio directed to a surface of the frame body that is orthogonal to a surface of the image capture device .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 19, 2021